        Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 1 of 38
                                    Exhibit 11



                                State of Alabama
                            Department of Corrections
                                    Alabama Criminal Justice Center
                                         301 South Ripley Street
ROBERT BENTLEY
                                            P. O. Box 301501                                       KIM T. THOMAS
  GOVERNOR                             Montgomery, AL 36130-1501                               COMMISSIONER

                                             (334)353-3883

                                           June 4, 2013

 ADMINISTRATIVE REGULATION                                               OPR: OPERATIONS
 NUMBER              403

                   PROCEDURES FOR INMATE RULE VIOLATIONS

 I.          GENERAL

             This Alabama Department of Corrections (ADOC) Administrative Regulation
             (AR) establishes the responsibilities, policies, and procedures for inmate rule
             violations.

 II.         POLICY

             It is the policy of the ADOC to establish a regulation to identify the disciplinary
             process for inmates who commit violations.

 III.        DEFINITION(S) AND ACRONYM(S)

             A.       Arrest: The taking of an inmate into custody, or making a charge, by
                      the authority of this regulation, federal law, Alabama law, or municipal
                      law for charging an inmate with a violation.

             B.       Arresting Official: An ADOC employee who charges an inmate with
                      a violation.

             C.       Behavior Citation Form: An instrument used for the documentation
                      of a non-good earning inmate’s Low Level Rule Violation and the
                      sanction(s) imposed.

             D.       Disciplinary Report: An instrument used for the documentation of an
                      inmate’s rule violation, hearing proceedings, and the sanction(s)
                      imposed.

             E.       Disciplinary Hearing: A procedural hearing conducted for rule
                      violation(s).



                                                1 of 38               AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 2 of 38




          F.     Employee: For the purpose of this regulation, an ADOC employee is
                 considered as any full time, part-time, temporary employee and other
                 persons such as, but not limited to, contractors, vendors, education
                 personnel, and volunteers.

          G.     Hearing Officer: An ADOC employee designated by the Warden /
                 Division Director / designee to chair the hearing and render a
                 recommendation.

          H.     Inmate Database: A systematically arranged collection of
                 information pertaining to active and inactive inmates, that is stored
                 digitally including inmate demographics, sentencing requirements, and
                 incarceration details, for subsequent retrieval and reporting.

          I.     Re-Initiation: The re-serving of a disciplinary.

          J.     Rule Violation: Any act or infraction that may result in a behavior
                 citation or disciplinary.

          K.     Sanction: An authorized penalty for a rule violation.

          L.     Serving Officer: An ADOC employee designated to present an
                 inmate with ADOC Forms concerning a rule violation.

          M.     Vault: A software system used to digitally store documents related to
                 the incarceration of active and inactive inmates. This system controls
                 user access and provides the ability to search for inmate specific
                 documentation electronically.

          N.     Working Days: For the purpose of this regulation, Monday through
                 Friday excluding holidays.

IV.       RESPONSIBILITIES

          A.     Wardens / Division Directors are responsible for:

                 1.       Developing their institutional / divisional Standard Operating
                          Procedures (SOPs), as necessary, for the implementation of
                          AR 403, Procedures For Inmate Rule Violations.

                 2.       Designating a law enforcement officer or classification
                          employee as a Hearing Officer for a formal disciplinary
                          hearing.

                 3.       Approving / Disapproving disciplinary action(s).



                                         2 of 38               AR 403 – June 4, 2013
     Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 3 of 38




         B.     The Hearing Officer is responsible for conducting rule violation
                hearings.

         C.     ADOC employees are responsible for knowing and following the
                procedures established by this Administrative Regulation.

         D.     Inmates are responsible for knowing and following the procedures
                established by this Administrative Regulation.

V.       PROCEDURES

         A.     Pre-Hearing Action for Disciplinary Procedures:

                1.       Arrest or Charge Of Inmate. The arrest or charge of an
                         inmate for a rule violation may be made by an employee of
                         the ADOC.

                         a.      The employee making the arrest or charge is
                                 designated as the Arresting Official.

                         b.      The ADOC Form 403-A, Disciplinary Report, shall
                                 be served on the inmate within ten (10) working
                                 days:

                                  (1).      After the violation is reported and / or
                                            discovered; or

                                  (2).      After an investigation by the Investigations
                                            and Intelligence (I&I) Investigator or
                                            ADOC investigation has been completed;
                                            or

                                  (3).      After an escapee is back in the custody of
                                            the ADOC.

                         c.       In accordance with this regulation and AR 626,
                                  Mental Health Consultation to the Disciplinary
                                  Process, ADOC Form MH–041, Mental Health
                                  Consultation to the Disciplinary Process will be
                                  completed as applicable.

                2.       Appointment Of Hearing Officer. The Warden / Division
                         Director or designee shall appoint an ADOC employee to
                         serve as the Hearing Officer.




                                         3 of 38               AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 4 of 38



                  a.       Knowledge of an incident shall not preclude an
                           employee from serving as a Hearing Officer.

                  b.       The following individuals involved in the incident
                           shall not serve as a Hearing Officer:

                           (1).      Arresting Official.

                           (2).      Witness (es).

                           (3).      Victim(s) of the incident.

                           (4).      Individual(s) directly involved in the
                                     incident.

                           (5).      Individuals involved in the investigation of
                                     the incident.

           3.     Investigation Of Charges. The Warden may order an
                  investigation of the charges at the institutional level or request
                  an I&I Division investigation.

           4.     Preparation Of Charges. ADOC Form 403-A lines 1-4 must
                  be completed before the inmate is charged. If the inmate’s
                  action(s) in one incident violates multiple rules, then the
                  Arresting Official and Supervisor shall use discretion in
                  which charge(s) to pursue.

           5.     Mental Health Consultation. When applicable, a mental
                  health professional shall complete ADOC Form MH-041
                  providing an opinion of the inmate’s capacity in the
                  Disciplinary Report Module.

           6.     Serving The Inmate With The Charge:

                  a.       The ADOC Form 403-A, completed through line 4,
                           must be served by the Serving Officer on the inmate
                           at least twenty-four (24) hours prior to the convening
                           of the hearing.

                  b.       The Serving Officer shall read the charges to the
                           inmate.




                                  4 of 38                  AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 5 of 38



                  c.      If the inmate refuses to sign on line 5 for receipt of
                          the charges, then the Serving Officer shall indicate
                          by writing “Refused to Sign” at the inmate signature
                          block and he / she shall sign on line 5.

                  d.      The Serving Officer shall inform the accused inmate
                          that he / she should prepare his / her testimony, in the
                          form of an oral or written statement, to be presented
                          to the Hearing Officer during the hearing.

                  e.      The inmate will be notified he / she has a right to call
                          witnesses and shall be required to sign that he / she
                          does or does not desire witnesses. If the inmate
                          refuses to sign, then the Serving Officer shall
                          indicate by writing “Refused to Sign” and sign his /
                          her signature on line 6.

                  f.      The inmate may provide the names of normally not
                          more than three (3) witnesses with relevant testimony
                          who will not present a security threat. The Serving
                          Officer shall list the names on line 7.

                  g.      The inmate shall be advised that it will be necessary
                          to write any questions that he / she may have for the
                          Arresting Officer and /or his / her witness.

                  h.      The inmate shall be served a copy of ADOC Form
                          403-A.

                  i.      After the inmate has been served, a suspense copy
                          will be placed in the inmate database and
                          classification shall be informed.

           7.     Procedural Requirements. The Hearing Officer, prior to
                  convening the hearing, shall check the ADOC Form 403-A to
                  ensure that procedural requirements have been met.
                  Procedural requirements are as follows:

                  a.      The inmate must be given written notice of the
                          charge(s) at least twenty-four (24) hours prior to the
                          hearing.

                  b.      The inmate must be permitted to attend the hearing
                          and testify or present documentary evidence, unless
                          he / she refuses to attend or is disruptive.




                                 5 of 38               AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 6 of 38



                          (1).     If the inmate has been transferred to another
                                   institution, the hearing shall be held at the
                                   institution where the inmate is assigned.

                          (2).     The Arresting Officer and witnesses may
                                   testify audio/visually (i.e. telephone,
                                   webcam, etc.) after being sworn in by the
                                   Hearing Officer in the presence of the
                                   inmate.

                  c.      The inmate must be permitted to call witnesses.

                  d.      The inmate must be permitted to prepare and submit
                          to the Hearing Officer pertinent written questions to
                          be asked of the Arresting Officer and witnesses at the
                          hearing.

                  e.      If the inmate is not capable of acting in his / her own
                          defense, then an ADOC employee will be appointed
                          by the Hearing Officer to assist the inmate.

                  f.      The Hearing Officer must make findings of fact.

                  g.      The inmate must be informed of the decision of the
                          Hearing Officer, and must be given a copy of the
                          signed and approved Disciplinary Report which lists
                          the findings of fact, the basis for the findings of fact,
                          the decision of the Hearing Officer, and the
                          punishment or sanction imposed.

    B.     Procedures DURING the Disciplinary Hearing:

           1.     The Hearing Officer will ensure that:

                  a.      The disciplinary has been served a minimum of 24-
                          hours prior to the hearing and the hearing is held
                          within ten (10) working days from the serving date of
                          the disciplinary report. If the disciplinary hearing
                          can not be held within ten (10) working days, then an
                          ADOC Form AR 403-D, Notice of Postponement of
                          Disciplinary Hearing Process, shall be completed
                          advising the inmate of the postponement




                                 6 of 38                AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 7 of 38



                  b.      If an inmate has a mental health code of MH-2 or
                          higher, ADOC Form MH-041, Mental Health
                          Consultation to the Disciplinary Process, must be
                          completed and attached to the ADOC Form 403-A.

                  c.      If any of the procedural requirements have not been
                          met, then the disciplinary hearing will not convene
                          and the disciplinary report will be dismissed and
                          subject to Re-Initiation.

                  d.      In the event that a procedural error is correctable, this
                          will be done and the disciplinary hearing will
                          proceed.

                  e.      If the inmate is not present for the hearing, an
                          explanation, in detail, shall be attached to ADOC
                          Form 403-A.

           2.     The Hearing Officer shall:

                  a.      Positively identify the inmate by his / her ID Card or
                          using the inmate database.

                  b.      Complete ADOC Form 403-A, line 8, with the
                          hearing date, time, and place.

                  c.      Ensure the inmate is present in the Hearing Room
                          unless he / she refuses to attend or becomes
                          disruptive. Indicate on line 9 of ADOC Form 403-A
                          if the inmate is present/not present.

                  d.      Swear in the Arresting Officer, inmate, and all
                          witnesses and sign on line 10. Dismiss all witnesses
                          from the room.

                  e.      Read the charge to the inmate and determine if he /
                          she understands the charge.

                  f.      Determine if the inmate is capable of acting in his /
                          her own defense.

                           (1).      If the decision is made that the inmate
                                     understands the charge and procedural
                                     requirements, then the disciplinary hearing
                                     shall proceed.




                                  7 of 38               AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 8 of 38



                         (2).      If the decision is made that the inmate
                                   appears unable to understand the charge
                                   and / or procedural requirements, then the
                                   disciplinary hearing will be postponed for
                                   up to thirty (30) days. The Hearing Officer
                                   shall refer the inmate for a mental health
                                   consultation. If the hearing is not held
                                   within 30 days, the disciplinary report is
                                   void. If within the 30 day period it is
                                   determined that the inmate is capable, then
                                   the disciplinary hearing shall be
                                   reconvened.

                  g.     Complete line 11 of ADOC Form 403-A indicating
                         that an inmate is / is not capable of representing him
                         / her self. If the inmate is not capable of acting in
                         his / her own defense due to illiteracy, then the
                         hearing may be postponed up to five (5) working
                         days. The Hearing Officer shall appoint an ADOC
                         employee to assist the inmate.

                  h.     Neither inmates nor free-world counsel may
                         represent an inmate at a disciplinary hearing.

                  i.     Ask the inmate how he / she pleads and record the
                         response on ADOC Form 403-A. If an inmate
                         refuses to voice a plea it should be noted as a plea of
                         “not guilty.”

                         (1).      If the inmate pleads guilty, the Hearing
                                   Officer shall:

                                   (a).     Dismiss the witness (es).

                                   (b).     Have the inmate sign on ADOC
                                            Form 403-A, line 12, on the
                                            disciplinary work sheet and/or
                                            annotate the same in the module.

                                   (c).     Have the inmate present his / her
                                            testimony. If the inmate’s
                                            testimony is sufficient to satisfy a
                                            guilty plea, the Hearing Officer
                                            will accept the guilty plea and
                                            include in the findings of facts
                                            that the inmate’s testimony was
                                            sufficient to satisfy the guilty plea.


                                8 of 38               AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 9 of 38




                         (2).      If the inmate pleads not guilty, the Hearing
                                   Officer shall:

                                   (a).     Have the inmate sign on ADOC
                                            Form 403-A, line 12, on the
                                            disciplinary work sheet and/or
                                            annotate the same in the module.

                                   (b).     Allow the Arresting Officer to
                                            present his / her testimony and
                                            record the testimony on ADOC
                                            Form 403-A, line 13.

                                            1.       In the instance of a
                                                     positive drug screen, at a
                                                     minimum, a copy of
                                                     ADOC Form 440-A,
                                                     Chain of Custody,
                                                     ADOC Form 440-B,
                                                     Individual Specimen
                                                     Report and the results of
                                                     the contracted (external)
                                                     drug screen must be
                                                     submitted to the Hearing
                                                     Officer by the Arresting
                                                     Officer.

                                            2.       If the Arresting Officer
                                                     (or the official who
                                                     performed the
                                                     investigation) used a
                                                     confidential source, then
                                                     the Hearing Officer
                                                     should ensure the
                                                     following criteria are
                                                     met by asking the
                                                     Arresting Officer and /
                                                     or investigating official
                                                     the following :

                                                     a. The source must have
                                                     been used in the past.

                                                     b. The number of times
                                                     the source has been used



                                9 of 38              AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 10 of 38



                                                  must be provided to the
                                                  Hearing Officer.

                                                  c. The source must have
                                                  given information in the
                                                  past that has been proven
                                                  truthful.

                                                  d. Additional evidence
                                                  must be provided to
                                                  corroborate the
                                                  information given by the
                                                  source.

                                                  e. During the
                                                  investigation was
                                                  information uncovered
                                                  that would have given
                                                  the source a reason to lie.

                                                  f. See also section D. 1.
                                                  of this regulation.

                                  (c).   Allow the inmate to present
                                         oral / written testimony and record
                                         the testimony on ADOC Form
                                         403-A, line 14.

                                  (d).   Ask the question(s), if relevant,
                                         prepared by the inmate, to the
                                         Arresting Official and respective
                                         witness (es) and record their
                                         answers on ADOC Form 403-A,
                                         line 14. A copy of the inmate’s
                                         prepared question(s) and witness’
                                         answers shall be attached to
                                         ADOC Form 403-A and the
                                         Hearing Officer shall sign line 15.

                                  (e).   Explain to the inmate why any
                                         witness (es) he / she has requested
                                         were not called and record the
                                         reason(s) on ADOC Form 403-A,
                                         line 16.




                              10 of 38             AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 11 of 38



                  j.       Dismiss everyone from the hearing room for
                           deliberation, and:

                           (1).       Consider the evidence. If the inmate is
                                      charged with a positive drug screen, at a
                                      minimum, the ADOC Form 440-A, Chain
                                      of Custody, ADOC Form 440-B, Individual
                                      Specimen Report and the contractor’s chain
                                      of custody document, and the results of the
                                      drug screen must be submitted.

                           (2).       Make a finding of fact.

                           (3).       Make a finding of guilty or not guilty.

                           (4).       If found guilty, determine the
                                      recommended sanction(s) to be imposed
                                      per Annex B, Rule Violations Authorized
                                      Sanctions.

                           (5).       If the inmate has earned good time, then a
                                      minimum of one (1) day shall be revoked.

                  k.      The Hearing Officer has the authority to find the
                          inmate guilty of a lesser charge which shall include a
                          Medium or Low Level Rule Violation.

                  l.      After deliberation, the Hearing Officer shall call the
                          inmate and Arresting Official into the room and
                          inform them of the findings of fact, the basis for the
                          findings of fact, and the recommended sanctions (if
                          found guilty).

    C.     Procedures AFTER the Disciplinary Hearing:

           1.     The Hearing Officer shall ensure the following:

                  a.      A condensed version of all pertinent testimony is
                          entered on Form 403-A and, if necessary, continued
                          on ADOC Form 403-B, Disciplinary Report,
                          (Continuation).

                  b.      All appropriate spaces on ADOC Form 403-A are
                          completed, or indicated with “N/A” (Not
                          Applicable).




                                  11 of 38               AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 12 of 38




                  c.      The finding of facts are listed, in detail, on line 17 of
                          ADOC Form 403-A.

                  d.      The basis for the finding of facts is specified, in
                          detail, on line 18 of ADOC Form 403-A.

                  e.      It is indicated on line 19 whether the inmate is guilty
                          or not guilty.

                  f.      That his / her signature (electronically if applicable)
                          is affixed where necessary on ADOC Form 403-A.

                  g.      ADOC Form 403-B is used if additional space is
                          needed for testimony / statements / findings of facts /
                          recommendations.

                  h.      The completed Disciplinary Report is forwarded to
                          the Warden / Division Director / designee.

           2.     The Warden / Division Director / designee shall:

                  a.      Approve or disapprove the findings and / or
                          recommendation(s) within ten (10) working days
                          after the hearing date.

                          (1)       The Warden / Division Director / designee
                                    shall not overturn a finding of “Not
                                    Guilty.”

                          (2)       The Warden / Division Director / designee
                                    may change the sanctions recommended by
                                    the Hearing Officer.

                  b.      Ensure that the completed ADOC Form 403-A is
                          served on the inmate as soon as possible. All
                          approved sanction(s) shall begin at that time, unless
                          there were sanctions already pending. In this case,
                          sanctions shall run consecutively. If disciplinary
                          segregation is an approved sanction, the segregation
                          time will not start until the inmate is placed in
                          disciplinary segregation status.




                                12 of 38                AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 13 of 38



           3.      If the Warden / Division Director / designee approves a
                   disciplinary report, he / she shall reflect this action on line 21.
                   A completed signed copy of the disciplinary report shall be
                   served on the inmate as soon as possible.

                   a.       Disciplinaries resulting in a guilty finding shall be
                            entered into the inmate database.

                   b.       The original ADOC Form 403-A is stamped as
                            “Entered,” initialed and dated by the staff, entered
                            into the inmate database, and forwarded to the
                            Central Records Division.

                   c.       A copy is forwarded to the Board of Pardons and
                            Parole, except for those inmates serving a LWOP or
                            death sentence.

                   d.       A copy is provided to the inmate.

                   e.       A copy is forwarded to the sentencing judge in
                            accordance with AR 428, Notification to the Court –
                            Split Sentence (Act 754).

           4.      If the Warden / Division Director / designee disapproves a
                   disciplinary report, he / she shall reflect this action on line 21.
                   A completed signed copy of the disciplinary report shall be
                   served on the inmate as soon as possible.

                   a.       The original shall be maintained at the institution.

                   b.       A copy will be uploaded in the disciplinary module.

                   c.       A copy will be vaulted into the inmate database.

    D.     Miscellaneous Provisions For Disciplinary Hearings:

           1.      If the arrest of an inmate is made upon information from
                   confidential source(s), the following procedures should be
                   followed:

                   a.       The identity of a confidential source(s) of
                            information shall remain confidential. Precautions
                            must be taken to ensure the reliability of any
                            information received from a confidential source(s).




                                   13 of 38                AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 14 of 38



                  b.       The facts obtained from confidential source(s) shall
                           be presented verbally at the hearing by the person
                           receiving the information from the confidential
                           source(s).

                  c.       No decision in a disciplinary proceeding may be
                           based upon information from an undisclosed
                           informant unless there is corroborating information
                           or evidence, or unless the reliability of the source
                           satisfies the Hearing Officer that the information is
                           true. The basis for accepting the source as reliable
                           should be independently determined by the Hearing
                           Officer and indicated in his /her findings of facts on
                           line 18 of ADOC Form 403-A.

           2.     Witnesses are required to appear at the hearing unless
                  excluded for specific reasons by the Hearing Officer. The
                  Hearing Officer can excuse witnesses for the following
                  reasons, but is not limited to:

                  a.       The inmate’s witness declines to appear voluntarily.

                  b.       The witness is going to give repetitive testimony.

                  c.       The witness does not have personal knowledge of the
                           circumstance of the incident.

                  d.       The presence of the witness might endanger the
                           security of the institution.

                  e.       The inmate pleads guilty.

                  f.       Witnesses may give testimony via telephone with the
                           accused inmate being able to hear the testimony

           3.     The reason(s) for not calling any witness(es) requested by an
                  inmate shall be explained to the inmate and documented on
                  line 16 of ADOC Form 403-A.

           4.     If the Warden / Division Director / designee determines that
                  procedural requirements were not followed in the first
                  hearing, then the first disciplinary report shall be disapproved.
                  A second disciplinary hearing may be initiated, conducted,
                  and approved / disapproved by the Warden within ten (10)
                  working days following the Warden’s / Division Director’s /
                  designee’s voiding order. A disciplinary hearing on the same
                  violation may be re-initiated only once.


                                 14 of 38                AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 15 of 38




                   a.       In the case of re-initiation, the word “Re-Initiation”
                            shall be annotated on the top right of ADOC Form
                            403-A.

                   b.       The re-initiated disciplinary report shall be served
                            and the above established procedures will be
                            followed.

    E.     Miscellaneous Provisions for Low Level Rule Violations:

           1.      Inmates being cited for a Low Level Rule Violation and who
                   are not in Good Time Earning Status may receive a Behavior
                   Citation.

           2.      Inmates being cited for a Low Level Rule Violation and who
                   are in Good Time Earning Status shall receive a disciplinary
                   report.

           3.      Citations shall only be used when an inmate is not in Good
                   Time Earning Status.

    F.     Procedures For Behavior Citations:

           1.      An inmate in the custody and control of the Alabama
                   Department of Corrections who commits a violation may be
                   issued an ADOC Form 403-C, Behavior Citation, by an
                   employee.

           2.      The citing employee shall inform the inmate that a Behavior
                   Citation, ADOC Form 403-C, is being initiated against him /
                   her and provide the supporting reason(s). The employee shall
                   complete and submit the form to his / her supervisor. An
                   ADOC Form 302-A, Incident Report, is required on all
                   violations.

           3.      The employee’s supervisor shall conduct an investigation
                   surrounding the circumstances of the incident utilizing ADOC
                   Form 403-C and ADOC Form 302-A. He / She shall confer
                   with the employee to determine the facts and shall meet with
                   the inmate to present the findings. The Supervisor shall then
                   make a recommendation of sanction(s), if warranted. The
                   loss of privileges or other sanctions shall follow the
                   authorized sanctions outlined in Annex B, Rule Violations
                   Authorized Sanctions Table.




                                  15 of 38                AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 16 of 38



           4.     The inmate shall be instructed to sign ADOC Form 403-C
                  acknowledging discussion with the supervisor regarding the
                  details of the incident and the recommended sanction(s). If
                  the inmate refuses to sign, then the supervisor shall indicate
                  by writing “Refused to Sign” and affix his / her signature.

           5.     The supervisor shall forward ADOC Form 403-C and ADOC
                  Form 302-A to the Warden / Division Director / designee for
                  final action.

           6.     The Warden / Division Director / designee may:

                  a.       Approve the citation and sanction(s);

                  b.       Approve the citation and modify the sanction(s);

                  c.       Disapprove the citation.

                  d.       Disapprove the citation with instructions to initiate a
                           disciplinary report.

           7.     After the Warden / Division Director / designee has
                  completed the action, the inmate shall be served a completed
                  copy of the approved sanction(s) and the effective date by the
                  Serving Officer. If the inmate refuses to sign the form, then
                  the Serving Officer shall write “Refused to Sign” and affix
                  his/ her signature and give the inmate a copy.

           8.     Distribution of ADOC Form 403-C shall be as follows:

                  a.       The original will be maintained at the institution.

                  b.       A copy will be uploaded into the Disciplinary
                           Module and a copy vaulted in the inmate database.

                  c.       Approved citations shall be forwarded to the
                           appropriate staff for implementation of sanction(s) as
                           necessary.

                  d.       A copy shall be forwarded to the Board of Pardons
                           and Parole, except for those inmates serving a LWOP
                           of Death sentence.

                  e.       A copy is provided to the inmate.




                                 16 of 38                AR 403 – June 4, 2013
  Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 17 of 38



       G.      Miscellaneous:

               1.       Annex A, Rule Violations Table, contains a numerical listing
                        of High, Medium, and Low Level Rule Violations.

               2.       Annex B, Rule Violations Authorized Sanctions Table,
                        contains a listing of High, Medium, and Low Level Rule
                        Violation authorized sanctions.

               3.       Annex C, Rule Violations Definitions and Examples, contains
                        a numerical listing of High, Medium, and Low Level Rule
                        Violations with definitions and examples.

               4.       Approved actions and sanctions shall begin on the date that
                        the data is entered into the respective system(s). Segregation
                        sanction shall begin upon the inmates’ placement in
                        disciplinary status, depending upon cell space availability.

               5.       Inmates who have accrued good time will lose at least one (1)
                        day of good time if found guilty of a violation.

               6.       An inmate found guilty of violating the Alabama Sex
                        Offender Registration and Community Notification Act
                        (ASORCNA) shall have all good time revoked through the
                        disciplinary process.

               7.       A sex offender who earns good time and refuses to provide
                        the required registration information in accordance with
                        ASORCNA will be given a disciplinary report. The
                        disciplinary process shall be completed prior to the inmate’s
                        release date and all good time shall be revoked in accordance
                        with Alabama Code 15-20A-9(a)(5)

VI.    DISPOSITION

       Any forms used will be disposed of and retained according to the Departmental
       Records Disposition Authority (RDA).

VII.   FORMS

       A.      ADOC Form 403-A, Disciplinary Report.

       B.      ADOC Form 403-B, Disciplinary Report (Continuation).

       C.      ADOC Form 403-C, Behavior Citation.




                                       17 of 38               AR 403 – June 4, 2013
  Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 18 of 38



        D.    ADOC Form 403-D, Notice of Postponement of Disciplinary Hearing.

VIII.   SUPERCEDES / RESCINDS

        A.    This Administrative Regulation supersedes AR 403, Disciplinary
              Hearing Procedures for Major Rule Violations, dated January 30,
              2003, and any changes.

        B.    This Administrative Regulation rescinds AR 414, Behavior Citation
              Procedures for Informal Disciplinary Actions, dated October 3, 1996,
              and any changes.

IX.     PERFORMANCE

        A.    Federal Law Wolff v. McDonnell, 418 U. S. 539 (1974).

        B.    Federal Law Sandin v. Connor, 515 U. S. 472, 484 (1995).

        C.    Alabama Code Sections 14-1-1.1, 14-3-46, 15-20-20, 15-20-21 and 15-
              20-22.

        D.    Alabama Act No 2011-640, Effective July 1, 2011.

        E.    American Correctional Association (ACA), Standards for Adult
              Correctional Institutions, Fourth Edition, 4-4271, 4-4272, 4-4497.

        F.    ADOC AR 302, Incident Reporting.

        G.    ADOC AR 427, Correctional Incentive Time.

        H.    ADOC AR 428, Notification to the Court – Split Sentence (Act 754).

        I.    ADOC AR 613, Mental Health Coding and Tracking of Inmates.

        J.    ADOC AR 626, Mental Health Consultation to the Disciplinary
              Process.

ANNEX(S):

        A.    Annex A, Rule Violations Table.

        B.    Annex B, Rule Violations Authorized Sanctions Table.

        C.    Annex C, Rule Violations Definitions and Examples.




                                      18 of 38              AR 403 – June 4, 2013
Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 19 of 38




                                          Kim T. Thomas, Commissioner




                              19 of 38         AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 20 of 38




                                           Alabama Department of Corrections

                                                Rule Violations Table
    RV #                                    HIGH LEVEL VIOLATIONS 1
     901     Homicide
     902     Assault on person(s) associated with the ADOC
     903     Assault with a weapon on person(s) associated with the ADOC
     904     Assault on person(s) not associated with the ADOC
     905     Assault with a weapon on person(s) not associated with the ADOC
     906     Assault on an inmate
     907     Assault with a weapon on an inmate
     908     Seizing or holding hostage(s) in any manner
     909     Unlawfully detaining a person
     910     Fighting with a weapon
     911     Sexual assault (forcible)
     912     Sexual offense (non-forcible) / soliciting
     913     Escape by force
     914     Escape without force
     915     Robbery
     916     Gathering in a threatening or intimidating manner
     917     Attempt to escape by force
     918     Attempt to escape without force
     919     Unauthorized possession of escape device (to include a cell phone, if it was used in the
             commission of an escape)
     920     Inciting a riot or rioting
     921     Unauthorized possession of a weapon or device that could be used as a weapon
     922     Threat
     923     Indecent exposure / exhibitionism / lewd conduct
     924     Encouraging or causing others to stop work
     925     Failure to obey a direct order of an ADOC employee
     926     Arson
     927     Possession of unauthorized drugs, intoxicants, or paraphernalia
     928     Use of / under the influence of alcohol, narcotics, or other intoxicants
     929     Extortion or blackmail
     930     Forgery
     931     Bribery or attempted bribery
     932     Fighting without a weapon resulting in serious injury
     933     Being arrested or convicted of a felony
     934     Possession of contraband
     935     Absconding from Supervision
     936     Violation of State or Federal Statute(s)
                                                                                              Annex A to AR 403
                                                                                                     Page 1 of 3

1
    For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   20 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 21 of 38




                                           Alabama Department of Corrections

                                               Rule Violations Table 2
    RV #                                   MEDIUM LEVEL VIOLATIONS
     501      Fighting without a weapon
     502      Being fired from job (Second offense or more in a 12 month period)
     503      Being in an unauthorized area (Second offense or more in a 12 month period)
     504      Disrupting the count
     505      Intentionally creating a security, safety, or health hazard
     506      Disorderly Conduct (Second offense or more in a 12 month period)
     507      Possession of any security threat group (STG) paraphernalia, drawings, or graffiti, to
              include, the utilization of any known STG symbols / signs
     508      Destroying, stealing, disposing, altering, damaging, or selling State / another person’s
              property
     509      Unauthorized possession of State and / or another person’s property
     510      Conspiracy to commit a rule violation (Second offense or more in a 12 month
              period)
     511      Aiding and abetting another person to commit a rule violation (Second offense or
              more in a 12 month period)
     512      Lying (Second offense or more in a 12 month period)
     513      Harassment
     514      Counterfeiting
     515      Failure to comply with the agreement and conditions of leave or pass
     516      Possession of contraband (Second offense or more in a 12 month period)
     517      Insubordination (Second offense or more in a 12 month period)
     518      Refusing to work / failing to check out for work
     519      Delaying, hindering, or interfering with an employee in performance of his / her duty
     520      Failure to pay fees (supervision, court costs, restitution, or any other court ordered
              fee(s))
     521      Changing sponsor, residence, or employment without supervisor’s approval
     522      Unauthorized association / communication with ex-felons
     523      Curfew violation
     524      Violation of Supervised Re-Entry Program policies and procedures
     525      Violation of State or Federal statute(s)
     526      Use of alcoholic beverage/patronizing establishments where alcoholic beverages are
              primarily served
     527      Violation of institutional rules (Second offense or more in a 12 month period)
     528      Unauthorized possession of a phone(s) / accessory(s)


                                                                                              Annex A to AR 403
                                                                                                     Page 2 of 3


2
    For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   21 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 22 of 38




                                             Alabama Department of Corrections

                                                   Rule Violations Table
    RV #                                       LOW LEVEL VIOLATIONS 3
     301      Gambling
     302      Violation of institutional mail rules
     303      Violation of visiting privileges
     304      Unauthorized operation of a vehicle / equipment
     305      Unauthorized use of institutional resources
     306      Malingering / Feigning illness
     307      Marrying without permission
     308      Charging or accepting any compensation for legal assistance
     309      Violation of institutional rules
     310      Trading, bartering, and selling
     311      Possession of contraband
     312      Insubordination
     313      Lying
     314      Disorderly conduct
     315      Being in an unauthorized area
     316      Smoking in an unauthorized area
     317      Conspiracy to commit a rule violation
     318      Aiding and abetting another person to commit a rule violation
     319      Being fired from a job




                                                                                                 Annex A to AR 403
                                                                                                        Page 3 of 3




3
    Citations shall only be used when an inmate is not in good time earning status.


                                                     22 of 38                   AR 403 – June 4, 2013
    Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 23 of 38




                                         Alabama Department of Corrections

                              Rule Violations Authorized Sanctions Table
           HIGH LEVEL RULE VIOLATION SANCTIONS 4
    1      Loss of a portion of, or all, good time the inmate has earned. (Mandatory loss of one (1) day
           good time is required).
    2      Confinement to Disciplinary Segregation for up to 45 days.
    3      Recommend custody review.
    4      Loss of any and all privileges / incentives for up to 60 days.
    5      Extra duty for up to 60 days.
    6      Recommend job change.
    7      Financial compensation for property damage.
    8      Possession of a cellular telephone shall result in the loss of six (6) months of visitation
           privileges and a $25.00 processing fee per offense. The fee shall increase by $25.00 per
           offense.
    9.     All inmates confirmed for a positive drug test will be charged the current fee set by the outside
           toxicology laboratory.
           MEDIUM LEVEL RULE VIOLATION SANCTIONS 5
    1      Loss of a portion of good time the inmate has earned, not to exceed two (2) years. (Mandatory
           loss of one (1) day good time is required).
    2      Confinement to Disciplinary Segregation for up to 30 days.
    3      Recommend custody review.
    4      Loss of any and all privileges / incentives for up to 45 days.
    5      Extra duty for up to 45 days.
    6      Recommend job change.
    7      Financial compensation for property damage.
    8      Possession of a cellular telephone shall result in the loss of six (6) months of visitation
           privileges and a $25.00 processing fee per offense. The fee shall increase by $25.00 per
           offense.
           LOW LEVEL RULE VIOLATION SANCTIONS 6
    1      Loss of a portion of good time the inmate has earned, not to exceed three (3) months.
           (Mandatory loss of one (1) day good time is required).
    2      Loss of any and all privileges / incentives for up to 30 days (Privileges include but are not
           limited to: Canteen, Telephone, Visiting, and Outside (i.e. shopping, recreation, etc.)).
     3     Recommend job change.
     4     Extra duty for up to 30 days.
     5     Counseling / Warning.
     6     Removal from Hobby Craft.
     7     Loss of Incentive Package.
     8     Draw cut to ________________ (Community Based Institutions Only).
     9     Restriction / Inmate Uniform for ____ days (Community Based Institutions Only).
    10     Loss of Passes for six (6) months (Community Based Institutions Only).
    11     Return to Inmate Staff for ____ days (Community Based Institutions Only).
                                                                                            Annex B to AR 403

4
  For an inmate who has earned good time, a minimum of one (1) day shall be revoked.
5
  For an inmate who has earned good time, a minimum of one (1) day shall be revoked.
6
  Citations shall only be used when an inmate is not in good time earning status.


                                                 23 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 24 of 38




                                           Alabama Department of Corrections

                       RULE VIOLATIONS DEFINITIONS AND EXAMPLES
    RV #                                    HIGH LEVEL VIOLATIONS 7
     901      HOMICIDE – The death of a human being caused by another person’s actions. [A
              person that intentionally, knowingly, recklessly, or with criminal negligence causes the
              death of another person. REF: Alabama Code, Section 13A-6-1]

     902      ASSAULT ON A PERSON(S) ASSOCIATED WITH THE ADOC – Any willful
              attempt or threat to inflict injury upon an employee or person associated with the
              ADOC giving the victim reason to fear or expect immediate bodily harm.

     903      ASSAULT WITH A WEAPON ON A PERSON(S) ASSOCIATED WITH THE
              ADOC – Any willful attempt or threat to inflict injury upon an employee or person
              associated with the ADOC, with a weapon, giving the victim reason to fear or expect
              immediate bodily harm.

     904      ASSAULT ON A PERSON(S) NOT ASSOCIATED WITH THE ADOC – Any
              willful attempt or threat to inflict injury upon a person not associated with the ADOC
              giving the victim reason to fear or expect immediate bodily harm.

     905      ASSAULT WITH A WEAPON ON A PERSON(S) NOT ASSOCIATED WITH
              THE ADOC – Any willful attempt or threat to inflict injury upon an employee or
              person not associated with the ADOC, with a weapon, giving the victim reason to fear
              or expect immediate bodily harm.

     906      ASSAULT ON AN INMATE – Any willful attempt or threat to inflict injury upon an
              inmate giving the victim reason to fear or expect immediate bodily harm.

     907      ASSAULT WITH A WEAPON ON AN INMATE – Any willful attempt or threat to
              inflict injury upon an inmate, with a weapon, giving the victim reason to fear or expect
              immediate bodily harm.

     908      SEIZING OR HOLDING HOSTAGE(S) IN ANY MANNER – Detaining an
              individual with the threat to harm that individual unless specific demands are met.

     909      UNLAWFULLY DETAINING A PERSON – Holding a person against his / her
              will.



                                                                                              Annex C to AR 403
                                                                                                     Page 1 of 9

7
    For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   24 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 25 of 38



                                           Alabama Department of Corrections

                       RULE VIOLATIONS DEFINITIONS AND EXAMPLES
    RV #                           HIGH LEVEL VIOLATIONS (Continuation)8
     910      FIGHTING WITH A WEAPON – Two or more individuals engaging in mutual
              combat with a weapon(s) or a device(s) used as a weapon(s) in which the principal
              aggressor is not determined.

     911      SEXUAL ASSAULT (FORCIBLE) – Any willful attempt or threat to inflict injury
              with the intent to commit the crime of rape or other sexual offense upon an inmate,
              officer, employee, or any other person, giving the victim reason to fear or expect
              immediate bodily harm.

     912      SEXUAL OFFENSE (NON-FORCIBLE) / SOLICITING – Commission of any
              sexual act during which both participants act willingly, to include touching, hugging,
              fondling, kissing, etc.

     913      ESCAPE BY FORCE – The departure by a lawfully detained inmate, out of the
              custody of the ADOC or other legal agency, with the intent to avoid confinement by
              use of physical strength, compulsion, or power.

     914      ESCAPE WITHOUT FORCE – The departure by a lawfully detained inmate, out of
              the custody of the ADOC or other legal agency, with the intent to avoid confinement.

     915      ROBBERY – The taking of property from another person by the use of force, or the
              threat of the use of force, with the intent to deprive that person of the property.

     916      GATHERING IN A THREATENING OR INTIMIDATING MANNER – Self-
              explanatory

     917      ATTEMPT TO ESCAPE BY FORCE – An effort by a lawfully detained inmate to
              depart from the custody of the ADOC, or other legal agency, with the intent to avoid
              confinement by use of physical strength, compulsion, or power.

     918      ATTEMPT TO ESCAPE WITHOUT FORCE – An effort by a lawfully detained
              inmate to depart from the custody of the ADOC or other legal agency, with the intent
              to avoid confinement.




                                                                                              Annex C to AR 403
                                                                                                     Page 2 of 9

8
    For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   25 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 26 of 38



                                           Alabama Department of Corrections

                       RULE VIOLATIONS DEFINITIONS AND EXAMPLES
    RV #                           HIGH LEVEL VIOLATIONS (Continuation) 9
     919      UNAUTHORIZED POSSESSION OF ESCAPE DEVICE – Having in one’s
              possession any device that could be used to attempt or effect an escape such as, but not
              limited to, a key(s), disguise(s), map(s), replica of a human being, an instrument to
              pick a lock, and cell phone (if the cell phone was used in the commission of an
              escape).

     920      INCITING A RIOT OR RIOTING – Soliciting or encouraging other persons by
              speech or actions and / or engaging in conduct that would create a substantial risk to
              institutional security or public safety.

     921      UNAUTHORIZED POSSESSION OF A WEAPON OR DEVICE THAT COULD
              BE USED AS A WEAPON – Any instrument used or designed to be used to cause
              injury or death such as, but not limited to, a device with a pointed and / or sharpened
              end, a tool, a club, that the inmate is not authorized to have.

     922      THREAT – A communicated intent to inflict harm to another individual or group of
              individuals by verbal or written expression.

     923      INDECENT EXPOSURE / EXHIBITIONISM / LEWD CONDUCT – Public
              exposure of the private parts of the body in a lewd or obscene manner. Lewd conduct
              consists of any act of a sexual nature or gesture directed at another person.

     924      ENCOURAGING OR CAUSING OTHERS TO STOP WORK – Self-explanatory.

     925      FAILURE TO OBEY A DIRECT ORDER OF AN ADOC EMPLOYEE –
              Refusing to comply with an order issued by an ADOC employee in the performance of
              duty.

     926      ARSON – The malicious burning of state property or items belonging to an inmate or
              another person.

     927      POSSESSION OF UNAUTHORIZED DRUGS, INTOXICANTS, OR
              PARAPHERNALIA – Having in one’s possession any unauthorized drugs,
              substance(s), or item(s) used in the administration of drugs or for the manufacture of
              drugs.



                                                                                              Annex C to AR 403
                                                                                                     Page 3 of 9

9
    For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   26 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 27 of 38



                                           Alabama Department of Corrections

                       RULE VIOLATIONS DEFINITIONS AND EXAMPLES
 RV #                              HIGH LEVEL VIOLATIONS (Continuation)10
     928      USE OF / UNDER THE INFLUENCE OF ALCOHOL, NARCOTICS, OR
              OTHER INTOXICANTS – The use of, or being under the influence of, unauthorized
              substance(s) or intoxicant(s).

     929      EXTORTION OR BLACKMAIL – Unlawfully demanding, soliciting, or receiving
              money or anything of value in return for protection from others in order to avoid
              bodily harm or under threat of any kind.

     930      FORGERY – The making, altering, possession, or transfer of a written instrument or
              document with the intent to defraud or deceive.

     931      BRIBERY OR ATTEMPTED BRIBERY – Conspiring and / or offering an
              individual(s) anything of value with the intent to affect or influence action, or
              receiving anything of value for such a purpose.

     932      FIGHTING WITHOUT A WEAPON RESULTING IN SERIOUS INJURY –
              Two or more individuals engaging in mutual combat with no weapon(s), resulting in
              serious injury, and where the principal aggressor is not determined.

     933      BEING ARRESTED OR CONVICTED OF A FELONY – Self-explanatory.

     934      POSSESSION OF CONTRABAND – The possession of any item NOT issued to an
              inmate by the ADOC or retained in its present form, location, or intended use, sold in
              the canteen / snack line, or authorized by the Warden. To include, but not be limited
              to, weapons (i.e. firearms, knives, clubs, tools, etc.) ammunition, intoxicant, currency,
              escape device(s).

     935      ABSCONDING FROM SUPERVISION – Absent without permission.

     936      VIOLATION OF STATE OR FEDERAL STATUTE(S) - Self-explanatory.




                                                                                              Annex C to AR 403
                                                                                                     Page 4 of 9


10
     For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   27 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 28 of 38



                                               Alabama Department of Corrections

                           RULE VIOLATIONS DEFINITIONS AND EXAMPLES
     RV #                                    MEDIUM LEVEL VIOLATIONS 11
     501      FIGHTING WITHOUT A WEAPON – Two or more individuals engaging in mutual
              combat with no weapon(s), no serious injury, and where the principal aggressor is not
              determined.

     502      BEING FIRED FROM JOB – Being terminated from employment or assigned job for
              cause.

     503      BEING IN AN UNAUTHORIZED AREA – Presence in an area without permission.

     504      DISRUPTING THE COUNT - Action / inaction of an inmate that affects the staff
              member(s) ability to conduct the institutional count.

     505      INTENTIONALLY CREATING A SECURITY, SAFETY, OR HEALTH HAZARD –
              Creating a situation that could cause serious impairment to the operation of the institution,
              harm to self or individuals, or destruction of property.

     506      DISORDERLY CONDUCT – Disruptive behavior that would create risk to institutional
              security or to the routine operation of the facility.

     507      POSSESSION OF ANY SECURITY THREAT GROUP (STG) PARAPHERNALIA,
              DRAWINGS, OR GRAFFITI, TO INCLUDE THE UTILIZATION OF ANY
              KNOWN STG SYMBOLS / SIGNS - Self-explanatory.

     508      DESTROYING, STEALING, DISPOSING, ALTERING, DAMAGING,                                                OR
              SELLING STATE / ANOTHER PERSON’S PROPERTY – Self-explanatory.

     509      UNAUTHORZIED POSSESSION OF STATE AND/OR ANOTHER PERSON’S
              PROPERTY – Self-explanatory.

     510      CONSPIRACY TO COMMIT A RULE VIOLATION – Two or more persons
              collaborating to violate a rule(s).

     511      AIDING AND ABETTING ANOTHER PERSON TO COMMIT A RULE
              VIOLATION – To encourage or support another person to violate a rule(s).



                                                                                                     Annex C to AR 403
                                                                                                            Page 5 of 9


11
     For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   28 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 29 of 38




                                               Alabama Department of Corrections

                           RULE VIOLATIONS DEFINITIONS AND EXAMPLES
     RV #                           MEDIUM LEVEL VIOLATIONS (Continuation) 12
     512      LYING –Giving false testimony or making a false charge to an employee with the intent to
              deceive the employee or to prejudice another person.

     513      HARASSMENT – To badger, bait, torment, pursue, or intimidate another person.

     514      COUNTERFEITING – To imitate, without authority, in order to deceive or defraud by
              passing a copy as the original; for example, altering postage stamps, money orders, or other
              documents.

     515      FAILURE TO COMPLY WITH THE AGREEMENT AND CONDITIONS OF
              LEAVE OR PASS – Self-explanatory, to include, but not limited to, travel arrangements of
              the leave or pass plan.

     516      POSSESSION OF CONTRABAND – The possession of any item NOT issued to an
              inmate by the ADOC or retained in its present form, location, or intended use, sold in the
              canteen / snack line, or authorized by the Warden. To include, but not be limited to,
              currency, pornography, the possession of any item(s) exceeding authorized limits, item(s)
              bartered, or item(s) without proof of purchase.

     517      INSUBORDINATION – Any act, gesture, remark, or statement that reflects disrespect to
              authority.

     518      REFUSING TO WORK / FAILING TO CHECK OUT FOR WORK – Self-
              explanatory.

     519      DELAYING, HINDERING, OR INTERFERING WITH AN EMPLOYEE IN
              PERFORMANCE OF HIS / HER DUTY – Self-explanatory.

     520      FAILURE TO PAY FEES (SUPERVISION, COURT COSTS, RESTITUTION, OR
              ANY OTHER COURT ORDERED FEE(S)) – Self-explanatory.

     521      CHANGING SPONSOR, RESIDENCE, OR                                    EMPLOYMENT              WITHOUT
              SUPERVISOR’S APPROVAL – Self-explanatory.




                                                                                                     Annex C to AR 403
                                                                                                            Page 6 of 9

12
     For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   29 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 30 of 38



                                               Alabama Department of Corrections

                           RULE VIOLATIONS DEFINITIONS AND EXAMPLES
     RV #                           MEDIUM LEVEL VIOLATIONS (Continuation) 13
     522      UNAUTHORIZED ASSOCIATION / COMMUNICATION WITH EX-FELONS –
              Self-explanatory.

     523      CURFEW VIOLATION – Self-explanatory.

     524      VIOLATION OF SUPERVISED RE-ENTRY PROGRAM                                          POLICIES         AND
              PROCEDURS – Self-explanatory.

     525      VIOLATION OF STATE OR FEDERAL STATUTE(S) – Self-explanatory.

     526      USE OF ALCOHOLIC BEVERAGE / PATRONIZING ESTABLISHMENTS
              WHERE ALCOHOLIC BEVERAGES ARE PRIMARILY SERVED – Self-
              explanatory.

     527      VIOLATION OF INSTITUTIONAL RULES - Failure to comply with institutional
              standard operating procedures or Warden’s directive.

     528      UNAUTHORIZED POSSESSION OF A PHONE(S) / ACCESSORY(S) – Any
              communication device(s), or accessory(s), NOT issued to an inmate by the ADOC. To
              include, but not be limited to, cell phones, cell phone chargers, SIM cards, land-line phones,
              link phones, and walkie-talkies.




                                                                                                     Annex C to AR 403
                                                                                                            Page 7 of 9




13
     For an inmate who has earned good time, a minimum of one (1) day shall be revoked.


                                                   30 of 38                  AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 31 of 38




                                                 Alabama Department of Corrections

                            RULE VIOLATIONS DEFINITIONS AND EXAMPLES
     RV #                                         LOW LEVEL VIOLATIONS 14
     301       GAMBLING – Staking or wagering of money or other items of value on a game of chance
               or on an uncertain event.

     302       VIOLATION OF INSTITUTIONAL MAIL RULES – Any unauthorized
               correspondence such as, but not be limited to, kiting, smuggling, extortion, coercion,
               writings that contain threats, obscene language, escape plots; writings that contain language
               purported to solicit, claim, or demand money, goods, or services.

     303       VIOLATION OF VISITING PRIVILEGES – Inappropriate action(s) / behavior(s) that
               fail to comply with AR 303, Visitation.

     304       UNAUTHORIZED OPERATION OF A VEHICLE / EQUIPMENT – Self-explanatory.

     305       UNAUTHORIZED USE OF INSTITUTIONAL RESOURCES – Using resources
               without permission to include, but not be limited to, food, carbon paper, supplies, linens,
               computers, and telephones.

     306       MALINGERING / FEIGNING ILLNESS – To make up or fabricate being ill in an
               attempt to avoid an obligation.

     307       MARRYING WITHOUT PERMISSION – Self-explanatory.

     308       CHARGING OR ACCEPTING                              ANY        COMPENSATION                FOR     LEGAL
               ASSISTANCE – Self-explanatory.

     309       VIOLATION OF INSTITUTIONAL RULES - Failure to comply with institutional
               standard operating procedures.

     310       TRADING, BARTERING, AND SELLING – An unauthorized exchange of personal
               items, goods, or services.

     311       POSSESSION OF CONTRABAND - Any item NOT issued to an inmate by the ADOC
               or retained in its present form, location, or intended use, sold in the canteen / snack line, or
               authorized by the Warden. To include, but not be limited to, sneakers, altered documents,
               altered clothing, altered radios, food items in small amounts.


                                                                                                         Annex C to AR 403
                                                                                                                Page 8 of 9

14
     Citations shall only be used when an inmate is not in good time earning status.


                                                     31 of 38                    AR 403 – June 4, 2013
      Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 32 of 38




                                           Definitions of Violations / Infractions

                            RULE VIOLATIONS DEFINITIONS AND EXAMPLES
     RV #                               LOW LEVEL VIOLATIONS (Continuation) 15

     312       INSUBORDINATION - Any act, gesture, remark, or statement that reflects disrespect to
               authority.

     313       LYING - Giving false statement or making a false charge of a minor nature to an employee
               with the intent to deceive the employee or to prejudice another person.

     314       DISORDERLY CONDUCT – Disruptive behavior that would create risk of a minor
               nature, such as horseplaying.

     315       BEING IN AN UNAUTHORIZED AREA - Presence in an area without permission.

     316       SMOKING OR USE OF TOBACCO PRODUCTS IN AN UNAUTHORIZED AREA –
               Self-explanatory.

     317       CONSPIRACY TO COMMIT A RULE VIOLATION - Two or more persons
               collaborating to violate a rule(s) of a minor nature.

     318       AIDING AND ABETTING ANOTHER PERSON TO COMMIT A RULE
               VIOLATION - To encourage or support another person to violate a rule(s) of a minor
               nature.

     319       BEING FIRED FROM A JOB – Being terminated from employment or assigned job for
               cause.




                                                                                                         Annex C to AR 403
                                                                                                                Page 9 of 9

15
     Citations shall only be used when an inmate is not in good time earning status.


                                                     32 of 38                    AR 403 – June 4, 2013
           Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 33 of 38




                                                 Alabama Department of Corrections

                                                  DISCIPLINARY REPORT
      Incident Report Number:
 1.   Inmate:                                                             Custody:                              AIS#:
 2.   Institution:                                                        Disciplinary Number:
 3.   The above inmate is being charged by                                              with a violation of Rule Number                  ,
      specifically


      from Administrative Regulation # 403, which occurred on or about                                               20          ,
      at (time)                    (am / pm), location:                                                                    . A hearing
      on this charge will be held at least 24 hours after the inmate is served.
 4.   Circumstances of the violation(s) are as follows:



      (Date)                                        (Arresting Official’s Signature / (Title))

 5.   I hereby certify that on this            day of                          ,20         at (time)                  (am / pm),
      I have personally served a copy of the foregoing upon the above named inmate and I have informed the inmate of
      his / her right to present oral or written statement at the hearing and to present written questions for the witnesses.


      (Serving Officer’s Signature)                                      (Inmate’s Signature / AIS Number)

 6.   Witnesses desired?           NO:                                                     YES:
                                             (Inmate’s Signature)                                   (Inmate’s Signature)
 7.   If yes, list:


 8.   Hearing Date:                                       Time:                            Place:
 9.   Inmate must be present in Hearing Room. If he / she is not present, explain in detail on additional page and attach.
10.   The Arresting Official, Inmate, and all witnesses were sworn to tell the truth.

                                                                            (Hearing Officer’s Signature)
11.   A finding is made that the inmate (is / is not) capable of representing himself / herself.


                                                                            (Hearing Officer’s Signature)

12.   Plea:                                          Not Guilty                                                                Guilty
                      (Inmate’s Signature)                                           (Inmate’s Signature)
                                                                                                        ADOC Form 403-A – June 4, 2013
Previous Edition is Obsolete                                                                                               Page: 1 of 3



                                                              33 of 38                     AR 403 – June 4, 2013
           Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 34 of 38




13.    Arresting Official’s testimony (at the hearing):




14.    Inmate’s testimony:




14a.   Witness:                                    Substance of Testimony:



14b.   Witness:                                    Substance of Testimony:



14c.   Witness:                                    Substance of Testimony:



15.    The Inmate was allowed to submit question(s) to all witnesses. Copy of questions and answers are attached.



                                                                     (Hearing Officer’s Signature)
16.    The following witnesses were not called:        reason(s) witnesses not called:
       a.
       b.
       c.
17.    After hearing all of the testimony, the Hearing Officer makes the following findings of fact (Be Specific):
       The Hearing Officer finds that:




18.    Basis for finding of fact:




19.    Hearing Officer’s decision:                                   Guilty                                         Not Guilty

                                                                                                     ADOC Form 403-A – June 4, 2013
Previous Edition is Obsolete                                                                                            Page: 2 of 3




                                                          34 of 38                    AR 403 – June 4, 2013
           Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 35 of 38




20.   Recommendation of Hearing Officer:




      (Typed Name and Title)                                          (Hearing Officer’s Signature)


21.   Warden’s / Division Director / designee Action - Date
             Approved
             Disapproved
             Other (specify):

22.   I hereby certify that a completed copy of the foregoing Disciplinary Report was served on the above named
      inmate on this the                    day of                         , 20 ____, at (time)             (am / pm).

23.
      (Serving Officer’s Signature)                                (Inmate’s Signature and AIS Number)


Distribution:   Original to Central Records Division
                Copy to:     I & I (If Federal or State law violated)
                             Inmate Institutional File
                             Board of Pardons and Parole
                             Sentencing Judge (if applicable)




                                                                                                ADOC Form 403-A – June 4, 2013
Previous Edition is Obsolete                                                                                       Page:3 of 3




                                                        35 of 38                   AR 403 – June 4, 2013
           Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 36 of 38



                                         Alabama Department of Corrections


                               DISCIPLINARY REPORT (CONTINUATION)

1.    Inmate:                                                   Custody:                                 AIS#:
2.    Institution:                                              Disciplinary Number:


13. Arresting Official’s testimony (at the hearing). Questions By Hearing Officer to Arresting Official
(continued):



14. Inmate’s testimony. Questions By Hearing Officer to Inmate (continued):




15. Witness(s) testimony. Questions By Hearing Officer to Witness(s) (continued):




17. Findings of Fact (continued):




18. Basis for Finding of Fact (continued):




20. Recommendation of Hearing Officer (continued):



Other:




                                                                (Hearing Officer’s Signature)
Previous Edition is Obsolete                                                                    ADOC Form 403-B – June 4, 2013




                                                     36 of 38                    AR 403 – June 4, 2013
              Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 37 of 38




                                                   Alabama Department of Corrections

                                                      BEHAVIOR CITATION
1.       Inmate:                                              Custody:                                                           AIS #:

2.       Institution:                                         Disciplinary Number:

3.       Cell / Dorm / Bed #:                                 Job Assignment:

4.       The above named inmate is cited by:                                                     for the following violation(s) of institution / department
                                                         Citing Employee’s Name
infraction(s) as described:


5.       Date of Infraction:                                                   Time of Infraction:                                               a.m. / p.m.

6.       Location of Infraction:


                                                                                         Citing Employee’s Signature and Date
************************************************************************************************************************
7.    I have investigated the circumstances surrounding this citation and recommend that the following sanction(s) be taken against this inmate.
( ) Counseling / Warning
( ) Extra Duty for                   days at               hours per day under supervision                              Shift
( ) Loss of Outside privileges for                     days                              Community Base Institutions Only:
( ) Loss of Canteen privileges for                     days                      ( ) Draw cut to ________________________(minimum of $25)
( ) Loss of Telephone privileges for                   days                      ( ) Restriction / State Whites for                     Days
( ) Loss of Visiting privileges for                    days                      ( ) Loss of Passes for six (6) months
( ) Removal from Hobby Craft                                                     ( ) Return to Inmate Staff for ________________________
( ) Loss of incentive package



(Inmate’s Signature / AIS # / Date)                                             (Shift Supervisor’s Signature / Title / Date)
************************************************************************************************************************
8.    After having reviewed this citation and the recommended sanction(s) presented, the following action is approved.
( ) Citation and sanction(s) are approved.
( ) Citation and sanction(s) are approved as modified below:


(    )   Citation and sanction(s) are disapproved. Submit request to disregard citation.
(    )   Citation and sanction(s) are disapproved and formal disciplinary action is to be immediately initiated under the provisions of ADOC AR 403.


(Effective Date of Sanction(s))                                                 (Warden’s / Designee’s Signature / Date)
************************************************************************************************************************
9.    Inmate’s receipt of completed actions:


                                                  (Inmate’s Signature / AIS # / Date)

Serving Officer’s Signature:
************************************************************************************************************************
Distribution: Original to Central Records Division
               Copy to: Inmate File, Inmate, Board of Pardons and Parole
Previous Edition is Obsolete                                                                ADOC Form 403-C – June 4, 2013




                                                                   37 of 38                           AR 403 – June 4, 2013
               Case 2:18-cv-00970-WHA-CSC Document 38-11 Filed 08/26/19 Page 38 of 38



                                                            Alabama Department of Corrections

                        NOTICE OF POSTPONEMENT OF DISCIPLINARY HEARING
1.       Inmate:                                                         Custody:                                                                 AIS #:

2.       Institution:                                                    Disciplinary Number:

3.       Cell / Dorm / Bed #:                                            Job Assignment:

4.       Violation (s):

5.       Notice is hereby given that your Disciplinary Hearing which was scheduled at
                                                                                                                           (time)
         on                                           has been rescheduled for
                           (date)                                                                                             (date and time)
6.       Reason for rescheduling:




Inmate’s Signature / AIS # / Date                                                          Serving Officer’s Signature / Date


Previous Edition is Obsolete                                                                                                              ADOC Form 403-D – June 4, 2013
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                            Alabama Department of Corrections

                        NOTICE OF POSTPONEMENT OF DISCIPLINARY HEARING
1.       Inmate:                                                         Custody:                                                                 AIS #:

2.       Institution:                                                    Disciplinary Number:

3.       Cell / Dorm / Bed #:                                            Job Assignment:

4.       Violation (s):

5.       Notice is hereby given that your Disciplinary Hearing which was scheduled at
                                                                                                                           (time)
         on                                           has been rescheduled for
                           (date)                                                                                             (date and time)
6.       Reason for rescheduling:




Inmate’s Signature / AIS # / Date                                                          Serving Officer’s Signature / Date

Previous Edition is Obsolete                                                                                                             ADOC Form 403-D – June 4, 2013




                                                                              38 of 38                            AR 403 – June 4, 2013
